Title: From Thomas Jefferson to United States Congress, 2 February 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     
                     
                        To the Senate & House of Representatives of the United States 
                     
                  
                  Having recieved an official communication of certain orders of the British government against the Maritime rights of Neutrals, bearing date the 11th. of November 1807. I transmit them to Congress, as a further proof of the increasing dangers to our Navigation and Commerce which led to the provident measure of the act of the present session laying an embargo on our own vessels.
                  
                     Th: Jefferson 
                     
                     Feb. 2. 1808
                  
               